     Case 1:19-cv-01688-TWT Document 6 Filed 06/24/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

LEON HOWARD,                                   )
                                               )
      Plaintiff,                               )      CIVIL ACTION NO.
                                               )
v.                                             )      1:19-cv-1688-TWT-CCB
                                               )
REALPAGE, INC.; and DOES                       )
1–10;                                          )
                                               )
      Defendants.                              )

       DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS
           AND CORPORATE DISCLOSURE STATEMENT

      Defendant RealPage, Inc. hereby submits the following Certificate of

Interested Persons and Corporate Disclosure Statement pursuant to Local Rule

3.3 and Federal Rule of Civil Procedure 7.1, as follows:

      1.        The undersigned counsel of record certifies that the following is a

full and complete list of all parties in this action, including any parent

corporation and any publicly held corporation that owns 10% or more of the

stock of a party:

           a.      Plaintiff Leon Howard, an individual.




                                          1
     Case 1:19-cv-01688-TWT Document 6 Filed 06/24/19 Page 2 of 4




           b.      Defendant RealPage, Inc. is a publicly-traded corporation with

                   no parent corporation and no publicly held corporation owning

                   more than 10% of its stock.

      2.        The undersigned further certifies that the following is a full and

complete list of all other persons, associations, firms, partnerships, or

corporations having either a financial interest in or other interest which could

be substantially affected by the outcome of this particular case:

      Counsel is not aware of any other entities or persons, other than those

identified herein, that have a financial interest that could be substantially

affected by the outcome of this case.

      3.        The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this

proceeding:

        a.      For Plaintiff Leon Howard:

                   Sergei Lemberg
                   LEMBERG LAW, LLC
                   43 Danbury Road
                   Wilton, CT 06897

        b.      For Defendant RealPage, Inc.:

                   Alexander S. King
                   TROUTMAN SANDERS LLP




                                          2
     Case 1:19-cv-01688-TWT Document 6 Filed 06/24/19 Page 3 of 4




                3000 Bank of America Plaza
                600 Peachtree Street, N.E.
                Atlanta, GA 30308-2216

                David M. Gettings (pro hac vice forthcoming)
                TROUTMAN SANDERS LLP
                222 Central Park Ave., Suite 2000
                Virginia Beach, VA 23462

                Jessica Lohr (pro hac vice forthcoming)
                TROUTMAN SANDERS LLP
                11682 El Camino Real, Suite 400
                San Diego, CA 92130

      I hereby certify that, except as disclosed above, I am unaware of any

actual or potential conflict of interest involving the district judge and

magistrate judge assigned to this case, and will immediately notify the Court

in writing on learning of any such conflict.

      This 24th day of June 2019.

                                           /s/ Alexander S. King
                                           Alexander S. King
                                           Georgia Bar No. 590607

TROUTMAN SANDERS LLP
3000 Bank of America Plaza
600 Peachtree Street, N.E.
Atlanta, GA 30308-2216
Telephone: 404-885-3000
Facsimile: 404-885-3900
E-mail: alexander.king@troutman.com
Counsel for Defendant RealPage, Inc.




                                       3
     Case 1:19-cv-01688-TWT Document 6 Filed 06/24/19 Page 4 of 4




                     CERTIFICATE OF COMPLIANCE


      I certify that the foregoing document has been prepared in 13-point

Book Antiqua font in accordance with Local Rule 5.1(C).

      This 24th day of June 2019.


                                     /s/ Alexander S. King
                                     Alexander S. King
                                     Georgia Bar No. 590607




                                      4
